Citation Nr: 1603528	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from December 1959 to February 1962.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that denied the appellant's claim of entitlement to service connection for a psychiatric disorder.  The case was subsequently transferred to the RO in Saint Louis, Missouri and then to the RO in San Juan, the Commonwealth of Puerto Rico which currently has jurisdiction of the file.

In his May 2012 VA Form 9, the appellant submitted a written request for a Board videoconference hearing at the RO.  He was subsequently scheduled for a Board videoconference hearing to be held on May 8, 2013.  The appellant failed to report for his May 2013 Board videoconference hearing and has not given any reason as to why he failed to report.  Neither he nor his representative has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The Board remanded the case for additional development in March 2015.  The case has now been returned to the Board for appellate review.

The Board notes that, although the appellant's claim of entitlement to service connection for a psychiatric disorder/nervous condition was previously denied in an unappealed rating decision issued by the San Juan RO in March 1972, relevant service personnel records that had not been associated with the evidence of record at the time of the March 1972 rating decision were obtained in August 2009.  As such, VA must reconsider the appellant's claim of entitlement to service connection for a psychiatric disorder without regard to the finality of the March 1972 rating decision and thus the issue on appeal is as stated on the title page.  38 C.F.R. § 3.156(c). 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2015 Board remand directives stated that the AOJ was to schedule the appellant for an examination in order to obtain an opinion as to the etiology of any currently diagnosed psychiatric disorder.  The examiner was supposed to specifically acknowledge and discuss reports by the appellant that his psychiatric disorder was first manifested during his period of service, to specifically include his reports of psychiatric symptoms during service.  In addition, the examination report was supposed to include a complete rationale for all opinions expressed. 

In April 2015, the appellant was afforded a VA psychiatric examination.  After reviewing the electronic file and examining the appellant, the VA psychiatrist rendered a diagnosis of major depressive disorder (MDD) and opined that it was at least as likely as not that the condition was incurred in service.  However, the examining psychiatrist went on to state that there was no evidence of any in-service treatment for the condition and that there was no evidence of mental or psychiatric treatment prior to 1972.  The psychiatrist issued an addendum in September 2015; in that addendum, the doctor stated that the conclusion in the prior opinion was not changed.  In the face of these contradictory statements by the examiner, the opinion provides little probative value.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO obtained a medical opinion in April 2015.  As noted above, the examiner concluded that the appellant had not received any treatment for a mental health disorder prior to 1972.  However, review of the evidence of record reveals documents that were submitted in connection with the appellant's 1970 claim for service connection and his claim for Social Security Administration (SSA) benefits include medical reports that show mental health treatment from 1968 onward, to include a hospitalization in the spring of 1971 for psychiatric problems, including alcohol abuse.  Those records also include statements made by the appellant and his spouse to the effect that his mental health problems began during his active duty service.  On the other hand, a July 1971 medical report from the appellant's treating private physician states that the first sign of illness occurred in 1968.  

It is unclear whether the VA psychiatric examiner reviewed the medical records dated between 1970 and 1971.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  In addition, the psychiatrist indicated that the onset of the appellant's currently diagnosed psychiatric disorder occurred both during service and after service.  Clearly, then, the examiner's opinion is inadequate and the case must again be remanded so that this deficiency can be rectified.

In addition, the appellant has reported that he received treatment at VA medical/mental health facilities in San Juan in 1962.  It is unclear from the evidence of record whether a search has been undertaken for the associated records, if any.  On remand, the AOJ should search for those VA treatment records.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain all of the appellant's outstanding pertinent VA medical treatment records, including reports of all mental health treatment, and associate them with the claims file.  In particular, search for treatment records at VA facilities in Puerto Rico for the period from February 1962 to December 1969.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange to have the appellant's claims file reviewed by a psychiatrist (other than the one who performed the April 2015 VA examination).  The psychiatrist is to provide a reasoned, written discussion as to the probabilities regarding the date of onset of the appellant's currently diagnosed psychiatric disorder, with a comprehensive discussion of the rationale and documentation for any conclusions.

The entire electronic claims file must be reviewed by the psychiatrist.  

The reviewer must offer opinions as to the etiology and date of onset of the appellant's currently diagnosed psychiatric disorder.  In particular, the reviewer must offer opinions, with degree of medical probability expressed, as to whether the etiology of the appellant's currently diagnosed psychiatric disorder is likely attributable to any incident which occurred during his active service, including the October 1961 participation in a fight that was noted in the appellant's service medical treatment records.  The psychiatrist must discuss the appellant's reports of in-service mental health problems and disputes with other soldiers; his wife's statements that the problems began when the appellant was age 17 and that the appellant returned from service with "strange and nervous" behavior; and the appellant's post-service psychiatric treatment, with a particular focus on the documentation of the initial post-service treatment.

The psychiatrist must provide a written opinion that addresses all of the following questions:

      (a) Is there any evidence of a psychiatric disorder in the appellant's service medical treatment records?
      (b) Is there any evidence of a psychiatric disorder in the appellant's service personnel records?
      (c) Did the appellant exhibit any signs or symptoms in service that were an early manifestation of any psychiatric disorder?  Consider the statements of the appellant and his wife about the signs and symptoms they said the appellant exhibited during service, such as not getting along with other soldiers, being given medication and fighting with a sergeant.
      (d) Is the appellant's current psychiatric pathology causally or etiologically related to his period of military service (December 1959 to February 1962) or to some other cause or causes?
      (e) Is the appellant's current psychiatric pathology related to symptoms and signs that may have occurred within one year of his service separation in February 1962?  Consider the statements of the appellant and his wife found, for example, in the report of a September 1974 psychiatric examination conducted for SSA about the signs and symptoms they said the appellant exhibited after his discharge from the Army in February 1962.

In assessing the relative likelihood as to origin and etiology of the psychiatric disorder specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed psychiatric disorder is causally or etiologically related to the appellant's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology or onset date of the Veteran's psychiatric disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Any additional development suggested by the evidence must be undertaken.  If the reviewing psychiatrist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination. 

5.  Upon receipt of the VA reviewing psychiatrist's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing psychiatrist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  Thereafter, readjudicate the appellant's service connection claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

